Citation Nr: 1143985	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for an adjustment disorder with anxiety and depression from August 1, 2007 to May 4, 2009, and in excess of 50 percent thereafter.

2.  Entitlement to a disability evaluation in excess of 10 percent for tendonitis of the left wrist.

3.  Entitlement to a compensable disability evaluation for allergic rhinitis.

4.  Entitlement to a restoration of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1995 to October 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which decreased the disability evaluation for the adjustment disorder with anxiety and depression disability to 30 percent, effective August 1, 2007, discontinued the TDIU, denied an increased disability evaluation for the tendonitis of the left wrist disability and denied a compensable disability evaluation for the allergic rhinitis disability.  The Veteran disagreed and perfected her appeal.   

In a July 2009 rating decision, the RO granted an increased disability evaluation of 50 percent for the adjustment disorder with anxiety and depression, effective May 4, 2009.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, a veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  

In January 2011, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  Following the hearing the Veteran submitted additional evidence with a written waiver of RO review.  The Board observes that the evidence submitted is entirely duplicative of evidence already of record.

The issues of an increased disability evaluation for an adjustment disorder disability, for tendonitis of the left wrist disability, and a compensable disability evaluation of the allergic rhinitis disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 13, 2011, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that she wanted to withdraw her appeal regarding entitlement to restoration of a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim. 

As it is not disputed that the Veteran is withdrawing her claim of entitlement to restoration of a TDIU, the law is dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2011). 

On January 13, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, by means of a written statement, indicating that she would like to withdraw her appeal regarding entitlement to restoration of a TDIU.  The Board finds the Veteran has withdrawn her claim currently on appeal, and hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal as to entitlement to restoration of a TDIU is dismissed. 


REMAND

As noted above, the Veteran has also claimed entitlement to an increased disability evaluation in excess of 30 percent for adjustment disorder with anxiety and depression, from August 1, 2007 to May 4, 2009, and to an evaluation in excess of 50 percent thereafter, in addition to a disability evaluation in excess of 10 percent for tendonitis of the left wrist and to a compensable disability evaluation for allergic rhinitis.  The Board finds that additional development is necessary with respect to those claims.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below. 

The Veteran has testified before the undersigned that she sought and received additional VA treatment for her adjustment disorder disability after the May 2009 VA examination, in particular from September 2010 onwards.  The latest VA treatment report that pertained to the adjustment disorder disability of record appears to be dated in July 2008.  As the Veteran has made the Board aware that additional treatment records are available, those VA treatment records must be obtained or accounted for and included in the record.  

As well, the Veteran testified that the current severity, of her tendonitis of the left wrist and allergic rhinitis disabilities, is worse than they were when she was afforded VA examinations in February 2008.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  Finally, there was testimony that she has sought additional medical treatment from VA for the tendonitis of the left wrist disability and the allergic rhinitis disability.  The latest VA treatment report of record that reflects any assessment of these disabilities is dated April 2008.  Any more recent VA treatment reports must be obtained and included in the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records for the service-connected disabilities of record, specifically adjustment disorder with anxiety and depression, tendonitis of the left wrist, and allergic rhinitis, dated after April 2008 to present, from the Dallas VA medical facility and include them in the record.  Any negative searches must be documented in the record as well.    

2.  Schedule the Veteran for appropriate VA examinations to assess the current severity of the service-connected disabilities of tendonitis of the left wrist and allergic rhinitis.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims folder should be made available to and be reviewed by the examiner prior to the examination.  Following a thorough evaluation, the examiner is ask to report complaints and clinical findings pertaining to the Veteran's allergic rhinitis and tendonitis of the left wrist disabilities in detail, including range of motion studies where applicable.  The examiner should also indicate whether the Veteran has additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement pertaining to the left wrist disability pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  If the examiner finds that there is additional limitation of motion due to flare-ups, fatigability or incoordination, the extent of such limitation of motion should be stated in degrees.  Notation should also be made as to the degree of functional impairment attributable to the Veteran's left wrist disability.  

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


